Citation Nr: 0835815	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-36 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE


Entitlement to an effective date earlier than January 1, 2005 
for the award of additional compensation for a dependent 
spouse.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1961 to 
August 1961.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).  This case was remanded by the Board in 
March 2008 for additional development.


FINDINGS OF FACT

1.  In an August 1964 rating decision, the RO awarded service 
connection for multiple disabilities with a combined 
disability rating of 40 percent, effective February 26, 1964.

2.  The veteran married his present spouse on July [redacted], 1990.

3.  In March 1993 the veteran submitted a claim for 
additional compensation for dependents.  By an April 1993 
letter, VA informed the veteran that his application did not 
include his dependents' Social Security numbers and that 
benefits could not be granted until this information was 
received.

4.  The veteran supplied VA with his dependent spouse's 
Social Security number in December 2004.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than January 1, 2005 for the award of additional compensation 
for a dependent spouse have not been met.  38 U.S.C.A. §§ 
1115, 5101, 5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.4, 
3.31, 3.401 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  A letter dated in April 2008 satisfied the 
duty to notify provisions, after which the claim was 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  "In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman, 19 
Vet. App. at 491.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).

Veterans having a service-connected condition evaluated at a 
disability rating of 30 percent or more may be entitled to 
additional compensation for a spouse, dependent parents, or 
unmarried children under 18 (or under 23 if attending an 
approved school) or when prior to age 18 the child has become 
permanently incapable of self-support because of mental or 
physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth or adoption.  38 
U.S.C.A. § 5110(n). 

Regarding additional compensation for dependents, the 
effective date will be the latest of the following dates: (1) 
date of claim; (2) date the dependency arises, in this case, 
the date of marriage; (3) effective date of the qualifying 
disability rating provided evidence of dependency is received 
within a year of notification of such rating action; or (4) 
date of commencement of the veteran's award.  38 C.F.R. 
§ 3.401(b).

The "date of claim" for additional compensation for 
dependents is either (1) the date of the veteran's marriage 
or birth/adoption of a child, if evidence of the event is 
received within a year of the event; or (2) the date notice 
is received of the dependent's existence, if evidence is 
received within a year of notification of VA's request.  38 
C.F.R. § 3.401(b)(1).  The earliest that the additional award 
of compensation for a dependent spouse can occur is the first 
day of the month following the effective date.  38 C.F.R. § 
3.31.

Any person who applies for any VA compensation or pension 
benefit shall furnish VA with the Social Security number of 
any dependent upon whom the application is based.  VA shall 
deny an application for compensation or pension to any person 
who fails to furnish VA with a requested Social Security 
number.  The application may be reconsidered if the veteran 
subsequently furnishes VA with the Social Security number.  
See 38 U.S.C.A. § 5101(c).

In this case, service connection for multiple disabilities 
was granted by an August 1964 rating decision with a combined 
disability rating of 40 percent, effective February 26, 1964.  
The veteran married his present spouse on July [redacted], 1990.  In 
March 1993 the veteran submitted a claim for additional 
compensation for dependents.  The named dependents were the 
veteran's spouse and his children.  By an April 1993 letter, 
VA informed the veteran that his application did not include 
his dependents' Social Security numbers and that benefits 
could not be granted until this information was received.  A 
June 1993 rating decision denied the veteran's claim due to 
the veteran's failure to supply the required Social Security 
numbers for his dependents.  In June 1993, the veteran 
submitted the Social Security numbers for his children, but 
not for his spouse.  Additional benefits for the veteran's 
dependent children were granted by an August 1993 rating 
decision.

In December 2004, the veteran submitted a claim for 
additional compensation for his dependent spouse, along with 
her Social Security number.  Additional benefits for the 
veteran's dependent spouse were granted by a January 2005 
rating decision, effective January 1, 2005.  The veteran 
claims that the effective date for the additional benefits 
for his dependent spouse should be August 1, 1990, the first 
day of the month following the veteran's marriage to his 
spouse.

In an April 2008 statement, the veteran reported that he had 
submitted photocopies of his children's and spouse's Social 
Security cards in March 1993 and June 1993.  However, the 
evidence of record does not show any photocopies of any 
Social Security cards from this time period.  The only Social 
Security number information provided was hand-written by the 
veteran on the June 1993 rating decision and included only 
the numbers for his dependent children, not his spouse.  The 
evidence of record shows that VA was never provided with the 
veteran's spouse's Social Security number prior to December 
2004.  As such, the veteran's original claim for additional 
compensation for a dependent spouse was properly denied in 
June 1993 as the veteran failed to submit a Social Security 
number for his spouse after being requested to do so.  When 
the veteran subsequently submitted his spouse's Social 
Security number in December 2004, the claim was properly 
reconsidered.

Regarding the possible effective dates delineated in 38 
C.F.R. § 3.401(b), the date the veteran's reconsidered claim 
for additional compensation for dependents was received by 
the RO was December 20, 2004, and on this VA Form 21-686c he 
provided his spouse's Social Security number.  38 C.F.R. § 
3.401(b)(1)(ii).  The date that dependency arose was the date 
that the veteran married his spouse, July [redacted], 1990.  38 
C.F.R. § 3.401(b)(2).  The effective date when the veteran's 
combined rating was increased to at least 30 percent was 
February 26, 1964.  38 C.F.R. § 3.401(b)(3).  As the law 
instructs that the effective date for additional compensation 
for dependents is the latest of the aforementioned dates, the 
correct effective date for the additional award is the date 
of claim, December 20, 2004.  

As 38 C.F.R. § 3.31 states that the earliest that the 
additional award of compensation for a dependent spouse can 
occur is the first day of the month following the effective 
date, the proper date for the initial payment is January 1, 
2005.  See 38 C.F.R. § 3.31.  As such, an effective date 
earlier than January 1, 2005 for the award of additional 
compensation for a dependent spouse is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the veteran did not provide 
VA with his dependent spouse's Social Security number until 
December 2004, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than January 1, 2005 for the award 
of additional compensation for a dependent spouse is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


